     Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 1 of 12 Pageid#: 1




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                           HARRISONBURG DIVISION

JOHN ANTHONY BANDY,

        Plaintiff,

v.                                                       Case No.: 5:21-cv-00035

SHENANDOAH GROWERS, INC.,

SERVE:
Corporation Service Company,                             JURY TRIAL DEMANDED
Registered Agent
100 Shockoe Slip Fl. 2
Richmond, VA 23219

        Defendant.

                                       COMPLAINT

        The above-named Plaintiff, John Anthony Bandy (“Plaintiff” or “Mr. Bandy”), by

counsel, states as his Complaint against Defendant Shenandoah Growers, Inc. (“SGI”) the

following:

                             I. JURISDICTION AND VENUE

     1. This Court has jurisdiction over this matter as it arises from the federal questions

presented by Title VII of the Civil Rights Act of 1964, as codified under

42 U.S.C. §§ 2000e, et seq., 42 U.S.C. § 2000e-5(f) (“Title VII”). See generally

28 U.S.C. §§ 1331, 1343(a)(4).

     2. This Court has jurisdiction over the related state law claims, as they share a

common nucleus of operative fact with Mr. Bandy’s federal claims. See 28 U.S.C. § 1367.

     3. SGI is incorporated under the laws of the Commonwealth of Virginia and has its

principal place of business in Rockingham County and/or Harrisonburg City, Virginia.


                                              1
  Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 2 of 12 Pageid#: 2




   4. The acts and/or omissions of SGI, from which the following causes of action arise,

occurred within Rockingham County, Virginia.

   5. Venue is appropriate as the acts and/or omissions of Defendant from which these

causes of action arise occurred within the Western District of Virginia. See

28 U.S.C. § 1391(b)(2).

   6. Mr. Bandy timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) in October of 2019. Mr. Bandy received a Dismissal

and Notice of Rights from the EEOC dated February 10, 2021, attached hereto as

EXHIBIT A. Mr. Bandy files suit within ninety (90) days of receipt of that Dismissal and

Notice of Rights.

                                  II. THE PARTIES

   7. Mr. Bandy was a resident of Roanoke County, Virginia, at all times relevant. Mr.

Bandy identifies his national origin as American, race as Caucasian, and his color as

White.

   8. SGI is a commercial farm located in Rockingham County and/or Harrisonburg

City, Virginia. SGI also maintains other worksites within and outside of the

Commonwealth of Virginia. Mr. Bandy worked primarily out of SGI’s Rockingham

County, Virginia worksite.

                             III. FACTUAL ALLEGATIONS

   9. On February 4, 2019, Mr. Bandy was hired as the full-time General Manager for

SGI’s Harrisonburg, Virginia commercial farm facility.

   10. Prior to Mr. Bandy’s employment at SGI, Mr. Bandy had 37 years of prior



                                           2
  Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 3 of 12 Pageid#: 3




experience in the food production and distribution industry.

   11. Mr. Bandy met SGI’s legitimate business expectations; in fact, Mr. Bandy was

never disciplined according to SGI’s progressive disciplinary policy. Mr. Bandy was not

employed long enough with SGI to receive a performance review.

    Mr. Bandy learns of race discrimination from Caucasian production
                                 workers.

   12. Shortly after Mr. Bandy began his employment, Mr. Bandy was approached by two

Caucasian, White, English-speaking employees at the Harrisonburg location.

   13. The Caucasian, White, English-speaking employees informed Mr. Bandy that there

was a pattern and practice of Caucasian, White, English-speaking employees being

terminated, or constructively discharged, in favor of Latino, Spanish-speaking

individuals.

   14. Mr. Bandy observed a lower-level, bilingual, Latina supervisor, Blanca Portillo, act

in a discriminatory manner towards Caucasian, White, English-speaking subordinates.

   15. Specifically,   Supervisor   Portillo   terminated   Caucasian,   English-speaking

employees without regard to SGI’s progressive disciplinary policy. Upon information and

belief, these Caucasian, White, English-speaking employees did not engage in acts that

would require immediate termination. And, Ms. Portillo did not treat Latino, Spanish-

speaking employees in this same manner.

   16. Upon information and belief, the Harrisonburg area has a large population of

immigrants, who are citizens of several Central American countries, including El

Salvador, Honduras, and Guatemala.

 Mr. Bandy meets with Human Resources Director, Melissa Gatton to voice
         complaints of race and national origin discrimination.
                                               3
  Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 4 of 12 Pageid#: 4




   17. In March of 2019, Mr. Bandy met with SGI Human Resources Director Melissa

Gatton over his observations of Supervisor Portillo’s conduct.

   18. Indeed, Mr. Bandy complained of the pattern and practice of qualified, Caucasian,

White, English-speaking employees being terminated without apparent cause without

following SGI’s progressive disciplinary policy. Mr. Bandy also did not observe any

disciplinary documentation issued against terminated Caucasian employees.

   19. Director Gatton recounted a conversation in which she had participated with Eric

Wright, a supervisor on the same level of the corporate ladder as Supervisor Portillo, with

Mr. Bandy during this meeting.

   20.Director Gatton stated that Supervisor Wright advised her that “it was best to hire

Hispanic women because they’re harder workers [than Caucasian employees].”

   21. Supervisor Wright is the son of Vice President of Sales and Procurement Steve

Wright, one of SGI’s executive officers, and a “dotted-line” supervisor to Mr. Bandy’s

supervisor, Vice President of Operations Jimmy Ferrell.

 Mr. Bandy attempts to root out discriminatory behavior through trainings
                        and progressive discipline.

   22. After his meeting with Director Gatton, Mr. Bandy began weekly training meetings

with Human Resources and subordinate supervisors to teach non-discriminatory

employment practices.

   23. Mr. Bandy informed his supervisor, Supervisor Ferrell, that he was conducting

these trainings and the reasoning for the training.

   24. Mr. Bandy coached         Supervisor   Wright to     address his discriminatory

communications with Caucasian subordinate employees pursuant to SGI’s progressive


                                              4
  Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 5 of 12 Pageid#: 5




disciplinary process. Upon information and belief, Supervisor Wright informed Vice

President Wright about Mr. Bandy coaching him for racially discriminatory employment

practices.

Mr. Bandy begins to make safety complaints to Mr. Ferrell, including lack of
 comprehensive safety plan/program and dangerous, broken equipment.

   25. In February of 2019, Mr. Bandy complained to Supervisor Ferrell that SGI lacked

a comprehensive safety plan for its employees.

   26. SGI employees worked in potentially dangerous conditions, due in part to

wet/damp conditions and heavy equipment and items.

   27. Mr. Bandy also complained to SGI’s management about safety issues related to a

broken forklift that SGI refused to pay its vendors to repair. Mr. Bandy specifically

complained about the safety issues related to this forklift, and the potential injury to

employees, up until his unlawful termination from SGI.

   28.Supervisor Ferrell ignored Mr. Bandy about the need for a comprehensive safety

plan and the dangerous forklift.

   29. In response to the suggested comprehensive safety plan, Supervisor Ferrell merely

verbally informed Supervisor Portillo and Supervisor Wright to “watch out for safety,”

without further direction or concern.

   30.On or about June 7, 2019, Mr. Bandy provided Supervisor Wright with a written

disciplinary action, due to Supervisor Wright’s discriminatory and abusive language

towards a subordinate employee.

   31. On June 14, 2019, Mr. Bandy was called to the office of Human Resources Vice

President Darcy Furr. When Mr. Bandy arrived, he noted that Supervisor Ferrell, his


                                           5
  Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 6 of 12 Pageid#: 6




supervisor, was also present.

   32. Mr. Bandy was handed a termination notice which indicated unsatisfactory

performance, “profit decline,” “no probability of improvement,” and that “supervisory

staff indicated a loss in faith in [Mr. Bandy’s] ability to lead.” During his employment,

Mr. Bandy had not received any negative feedback from his superiors regarding his

performance or his ability to lead.

   33. As for a few examples of Mr. Bandy’s positive work performance, Mr. Bandy took

safety matters into his own hands and worked directly with Corporate Safety Director

John Jeffries to improve worker safety. Due to Mr. Bandy’s engagement with employees,

workers’ compensation claims and worker turnover decreased during Mr. Bandy’s

employment, saving SGI money and boosting profits. Further, SGI had a process called

“POD Proof of Delivery.” This process essentially tracked whether SGI’s perishable

products were delivered correctly. Prior to Mr. Bandy’s employment, the average number

of lost PODs was 25. During Mr. Bandy’s employment, Mr. Bandy implemented a process

that resulted in few to no lost PODs; again, Mr. Bandy boosted SGI’s profits by preventing

losses.

   34. The acts and/or omissions of Human Resources Vice President Furr Supervisor

Ferrell, Vice President Steve Wright, Supervisor Eric Wright, Director Gatton, and other

employees, all occurred within the scope of their employment. SGI is therefore liable on

the basis of respondeat superior.

   35. SGI engaged in discriminatory practices with malice or reckless indifference to the

federally protected rights of Mr. Bandy and would not have taken the discriminatory



                                            6
  Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 7 of 12 Pageid#: 7




actions against him but for Mr. Bandy’s complaints about safety and race/national

origin/color discrimination. Due to the acts and omissions of SGI, Mr. Bandy was

retaliated against all in violation of Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e, et seq. and the VOSH statute, Va. Code Ann. § 40.1-51.2:1.

       COUNT I: CLAIM FOR TITLE VII RACE/COLOR RETALIATION

   36. Mr. Bandy incorporates by reference herein the preceding paragraphs of this

Complaint.

   37. At all times material hereto, SGI had an obligation to maintain a work environment

that was not charged with racial discrimination and hostile to Caucasian, White, non-

Hispanic, American, English-speaking employees.

   38.Mr. Bandy made complaints about the discriminatory treatment of Caucasian,

White, non-Hispanic, American, English-speaking employees.

   39. Mr. Bandy also conducted weekly trainings in order to address the race, national

origin, and color discrimination prevalent at SGI.

   40.Mr. Bandy’s supervisors were aware of his complaints of race, national origin, and

color discrimination.

   41. Shortly after Mr. Bandy made his complaints about race, national origin, and color

discrimination, Mr. Bandy suffered a pretextual termination.

   42. Mr. Bandy met the legitimate business expectations of SGI; in fact, he never

received progressive discipline under SGI’s progressive discipline policy.

   43. The above-referenced supervisory employees were acting in the course and scope

of their employment with SGI at the time of their actions, therefore, SGI is liable for their

actions under the doctrine of respondeat superior. Their actions against Mr. Bandy were


                                             7
  Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 8 of 12 Pageid#: 8




committed during working hours and at their place of employment and/or were in

conjunction with work-related responsibilities.

   44.As a direct and proximate result of Defendant’s actions, Mr. Bandy suffered, and

will continue to suffer, pecuniary loss, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary loss.

   45. At all times material hereto, Defendant engaged in a retaliatory practice or

practices with malice or reckless indifference to the federally protected rights of Mr.

Bandy, so as to support an award of punitive damages.

   46.The above-described acts by Defendant constitute retaliation in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.

   47. Mr. Bandy is entitled to all reasonable costs, including attorneys’ fees associated

with this matter, plus interest, pursuant to 42 U.S.C. § 2000e-5(k).

   COUNT II: CLAIM FOR TITLE VII NATIONAL ORIGIN RETALIATION

   48.Mr. Bandy incorporates by reference herein the preceding paragraphs of this

Complaint.

   49.At all times material hereto, SGI had an obligation to maintain a work environment

that was not charged with racial discrimination and hostile to Caucasian, White, non-

Hispanic, American, English-speaking employees.

   50.Mr. Bandy made complaints about the discriminatory treatment of Caucasian,

White, non-Hispanic, American, English-speaking employees.

   51. Mr. Bandy also conducted weekly trainings in order to address the race, national

origin, and color discrimination prevalent at SGI.

   52. Mr. Bandy’s supervisors were aware of his complaints of race, national origin, and

color discrimination.

                                             8
    Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 9 of 12 Pageid#: 9




    53. Shortly after Mr. Bandy made his complaints about race, national origin, and color

discrimination, Mr. Bandy suffered a pretextual termination.

    54. Mr. Bandy met the legitimate business expectations of SGI; in fact, he never

received progressive discipline under SGI’s progressive discipline policy.

    55. The above-referenced supervisory employees were acting in the course and scope

of their employment with SGI at the time of their actions, therefore, SGI is liable for their

actions under the doctrine of respondeat superior. Their actions against Mr. Bandy were

committed during working hours and at their place of employment and/or were in

conjunction with work-related responsibilities.

    56. As a direct and proximate result of Defendant’s actions, Mr. Bandy suffered, and

will continue to suffer, pecuniary loss, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary loss.

    57. At all times material hereto, Defendant engaged in a retaliatory practice or

practices with malice or reckless indifference to the federally protected rights of Mr.

Bandy, so as to support an award of punitive damages.

    58. The above-described acts by Defendant constitute retaliation in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.

    59. Mr. Bandy is entitled to all reasonable costs, including attorneys’ fees associated

with this matter, plus interest, pursuant to 42 U.S.C. § 2000e-5(k).

     COUNT III: CLAIM FOR DISCRIMINATION1 IN VIOLATION OF THE
      VIRGINIA OCCUPATIONAL SAFETY AND HEALTH ACT (“VOSH”)

    60.Mr. Bandy incorporates by reference herein the preceding paragraphs of this


1
  The VOSH statutes uses the word “discrimination,” but the Virginia Department of
Labor and Industry states that this claim should be analyzed under the traditional
framework of retaliation cases. See 16 VAC 25-60-110.
                                             9
 Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 10 of 12 Pageid#: 10




Complaint.

   61. Mr. Bandy made complaints concerning safety issues related to employees at SGI.

   62. Specifically, Mr. Bandy complained about the lack of a comprehensive safety plan,

given that SGI’s Harrisonburg worksite had potentially dangerous issues.

   63. Mr. Bandy made his safety to complaints to his supervisor, Mr. Ferrell, and other

supervisory employees.

   64.Shortly after Mr. Bandy made his complaints about employee safety, Mr. Bandy

suffered a pretextual termination.

   65. Mr. Bandy met the legitimate business expectations of SGI; in fact, he never

received progressive discipline under SGI’s progressive discipline policy.

   66.The above-referenced supervisory employees were acting in the course and scope

of their employment with SGI at the time of their actions, therefore, SGI is liable for their

actions under the doctrine of respondeat superior. Their actions against Mr. Bandy were

committed during working hours and at their place of employment and/or were in

conjunction with work-related responsibilities.

   67. As a direct and proximate result of Defendant’s actions, Mr. Bandy suffered and

will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life and other non-pecuniary loss.

   68.At all times material hereto, Defendant engaged in a retaliatory practice or

practices with malice or reckless indifference to the federally protected rights of

Mr. Bandy, so as to support an award of punitive damages.

   69.The above-described acts by Defendant constitute discrimination in violation of

VOSH statute, Va. Code Ann. § 40.1-51.2:1.

   70. Mr. Bandy seeks, and is entitled to, all appropriate relief for this claim pursuant to

                                             10
 Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 11 of 12 Pageid#: 11




Va. Code § 40.1-51.2:2(B), which pursuant to the DOLI’s VOSH Program Directive 04-

011E, issued July 1, 2016, includes injunctive and equitable relief, including

reinstatement, compensatory damages, including lost wages and benefits and emotional

pain and suffering damages, and punitive damages. In addition, the Supreme Court of

Virginia has found that a violation of VOSH should be abated “without economic loss to

the employee,” thus entitling Mr. Bandy to attorneys’ fees and costs.

   71. Mr. Bandy is entitled to prejudgment interest pursuant to Va. Code § 6.2-302.



       WHEREFORE, Plaintiff John Anthony Bandy prays for judgment against

Defendant Shenandoah Growers, Inc., and for injunctive relief, equitable relief,

compensatory damages, punitive damages, together with prejudgment interest, post-

judgment interest, back pay, front pay, and for costs and attorneys’ fees, and for such

other and further relief as may be just and equitable.


TRIAL BY JURY DEMANDED.

                                   Respectfully submitted,

                                   JOHN ANTHONY BANDY

                                   /s/N. Winston West, IV
                                   Thomas E. Strelka, Esq. (VSB# 75488)
                                   L. Leigh R. Strelka, Esq. (VSB # 73355)
                                   N. Winston West, IV, Esq. (VSB # 92598)
                                   Brittany M. Haddox, Esq. (VSB # 86416)
                                   Monica L. Mroz, Esq. (VSB # 65766)
                                   STRELKA EMPLOYMENT LAW
                                   Warehouse Row
                                   119 Norfolk Avenue, S.W., Suite 330
                                   Roanoke, VA 24011
                                   Tel: 540-283-0802
                                   thomas@strelkalaw.com
                                   leigh@strelkalaw.com
                                   winston@strelkalaw.com

                                            11
Case 5:21-cv-00035-TTC Document 1 Filed 05/07/21 Page 12 of 12 Pageid#: 12




                            brittany@strelkalaw.com
                            monica@strelkalaw.com

                            Counsel for Plaintiff




                                     12
